Exhibit 10.1

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Third Amendment”) is made
as of this 5th day of October, 2009, by and among RBS BUSINESS CAPITAL, a
division of RBS Asset Finance, Inc., a New York corporation (“RBS”), with an
office at 71 South Wacker Drive, Suite 2800, Chicago, Illinois 60606,
individually as a Lender and as Agent (“Agent”) for itself and any other
financial institution which is or becomes a party to the Loan Agreement referred
to below (each such financial institution, including RBS, is referred to
hereinafter individually as a “Lender” and collectively as the “Lenders”), the
LENDERS and REWARDS NETWORK INC., a Delaware corporation (“RNI”), with its chief
executive office and principal place of business at Two North Riverside Plaza,
Suite 950, Chicago, Illinois 60606 and each domestic subsidiary of RNI signatory
hereto (RNI and each such subsidiary are sometimes hereinafter referred to
individually as a “Borrower” and collectively as “Borrowers”).

WHEREAS, Agent, Lenders and Borrowers entered into a certain Loan and Security
Agreement dated November 6, 2007, by and among Borrowers, Lenders and Agent as
amended by a certain First Amendment to Loan and Security Agreement dated
August 11, 2008 by and among Agent, Lenders and Borrowers and by a certain
Second Amendment to Loan and Security Agreement dated June 1, 2009 by and among
Agent, Lenders and Borrowers (said Loan and Security Agreement, as amended from
time to time, is hereinafter referred to as the “Loan Agreement”); and

WHEREAS, Borrowers, Agent and Lenders desire to amend certain provisions of the
Loan Agreement pursuant to the terms hereof.

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and any extension of credit heretofore, now or
hereafter made by Agent and Lenders to Borrowers, the parties hereto agree as
follows:

1. Definitions. All capitalized terms used herein without definition shall have
the meanings contained in the Loan Agreement.

2. Additional Definition. The following definition of “Third Amendment” is
hereby inserted into Appendix A to the Loan Agreement:

“Third Amendment – that certain Third Amendment to Loan and Security Agreement
dated as of October 5, 2009 by and among Borrowers, Agent and Lenders.”



--------------------------------------------------------------------------------

3. Financial Covenants. The definition of “Excluded Distributions” contained in
Exhibit 8.3 to the Loan Agreement is hereby deleted and the following definition
is inserted in its stead:

“Excluded Distributions – any Distribution made for open market repurchases of
RNI’s common stock or to pay dividends on RNI’s common stock so long as after
giving effect to any such Distribution (x) the outstanding principal balance of
the Revolving Credit Loans is $0, (y) the Fixed Charge Coverage Ratio for the
most recently ended twelve month period, computed without taking into account
the Distribution in question and all other Excluded Distributions, equals or
exceeds 1.75 to 1 and (z) the aggregate amount of Borrowers’ unrestricted cash
and Cash Equivalents equals or exceeds $5,000,000. As used herein, “Cash
Equivalents” means (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.”

4. Amendment Fee. In order to induce Agent and Lenders to agree to enter into
this Third Amendment, Borrowers agree to pay to Agent, for the ratable benefit
of Lenders, an amendment fee in the amount of $75,000 which amendment fee shall
be due and payable and fully earned and non-refundable upon the date hereof.

5. Conditions Precedent. This Third Amendment shall become effective upon
satisfaction of each of the following conditions precedent:

(a) Receipt by Agent of a copy of this Third Amendment, duly executed by
Borrowers, Agent and each Lender; and

(b) Borrowers shall have paid to Agent, for the ratable benefit of Lenders, the
amendment fee referred to in Section 4 of this Third Amendment.

6. Governing Law. This Third Amendment shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without regard to the
principles thereof relating to conflict of laws.

7. Execution in Counterparts. This Third Amendment may be executed in any number
of separate counterparts, each of which shall, collectively and separately,
constitute one agreement.

8. Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Loan Agreement shall remain in full force and effect.

(Signature Page Follows)

 

2



--------------------------------------------------------------------------------

(Signature Page to Third Amendment to Loan and Security Agreement)

 

 

REWARDS NETWORK INC. By:   /S/    CHRISTOPHER J. LOCKE          

Christopher J. Locke

Senior Vice President and Treasurer

 

REWARDS NETWORK ESTABLISHMENT SERVICES INC. By:   /S/    CHRISTOPHER J.
LOCKE          

Christopher J. Locke

Senior Vice President and Treasurer

 

REWARDS NETWORK INTERNATIONAL, INC. By:   /S/    CHRISTOPHER J. LOCKE          

Christopher J. Locke

Senior Vice President and Treasurer

 

RTR FUNDING LLC By:   /S/    CHRISTOPHER J. LOCKE          

Christopher J. Locke

Senior Vice President and Treasurer

 



--------------------------------------------------------------------------------

(Signature Page to Third Amendment to Loan and Security Agreement)

 

 

RESTAURANT CASH LLC By:   /S/    CHRISTOPHER J. LOCKE          

Christopher J. Locke

Senior Vice President and Treasurer

 

RESTAURANT CASH CALIFORNIA LLC By:   /S/    CHRISTOPHER J. LOCKE          

Christopher J. Locke

Senior Vice President and Treasurer

 

REWARDS NETWORK SERVICES LLC By:   /S/    CHRISTOPHER J. LOCKE          

Christopher J. Locke

Senior Vice President and Treasurer



--------------------------------------------------------------------------------

(Signature Page to Third Amendment to Loan and Security Agreement)

 

 

RBS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., as Agent and as a
Lender By:   /S/    BEVERLY J. GRAY           

Name:    Beverly J. Gray

Title:    Sr. Vice President